Citation Nr: 0720924	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
re-open a claim for service connection for bilateral leg 
condition.

2.  Whether new and material evidence has been submitted to 
re-open a claim for service connection for bilateral hip 
condition.

3.  Whether new and material evidence has been submitted to 
re-open a claim for service connection for back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from January 1997 until 
September 1998.  

In December 2002, the RO certified the case to the Board.  
However, in April 2006, the veteran underwent a VA 
examination, and the RO failed to issue a Supplemental 
Statement of the Case (SSOC).  Accordingly, the Board is 
required to remand this case to the RO for the issuance of an 
SSOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In 
July 2006, the veteran requested that her hearing be 
rescheduled for the RO to issue an SSOC.  On remand, the RO 
should also clarify whether the veteran wishes to have a 
hearing before the Board.

Finally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claim gave 
specific guidance as to what was required of VA in terms of 
notice being provided to the veteran in cases involving 
attempts to re-open previously denied claims.  In this case, 
it does not appear that there was compliance.  The Court 
specified that in notifying veterans as to what constituted 
material evidence, the veteran would have to be provided with 
notice as to what the basis was for the original denial of 
benefits and what type of evidence would be needed to re-open 
her claims.  In this case, that would require the veteran be 
notified that to re-open her claims, she would have to 
provide evidence of a current bilateral leg and hip and back 
disabilities.  Therefore, the RO must comply with the duties 
to notify and assist.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Send the veteran and her representative a 
letter containing the notice required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 38 U.S.C.A. 
§5103, and 38 C.F.R. § 3.159(b), informing her of 
the information, including medical or lay evidence, 
that is necessary to substantiate the re-opening of 
her claims for service connection for bilateral leg 
and hip conditions and back conditions.

2.  Clarify whether the veteran wishes to have a 
hearing before the Board.  
		
3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and her representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




